DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/03/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 10/03/2022, regarding the application of the Wang reference, have been fully considered but they are not persuasive. Applicant argues that the Wang reference does not disclose a blade itself made of flexible material. However, in [006], Wang states “The blade made of PP material also has a certain elastic deformation ability under the premise of ensuring its own integrity”. Therefore, since the blade has a certain elastic deformation ability, it is regarded as flexible.
Applicant's arguments filed 10/03/2022, regarding the application of the Kulkaski reference, have been fully considered but they are not persuasive. Applicant argues that since the Kulkaski reference teaches a flexible hinge 80 with flexible plastic layers 88 and 90 and a thin central web layer 86, that the flexible hinge 80 cannot be bent or deformed due to the thin central web layer 86. However, Kulkaski teaches in [col. 4 lines 64-65] that “The central rigid plastic material of web portion 86 is made thin enough to be flexible”. Therefore, the Kulkaski continues to read on the claim since it is disclosed that the flexible hinge 80 is capable of being bent or deformed.
Applicant’s remaining arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 1 objected to because of the following informalities:  “the length direction is a direction of the long side of the mounting portion” lacks antecedent basis. Examiner believes this phrase would be better fit to remain in claim 10, to follow “at least part of the fixing portion being extended along a length direction of the mounting portion”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-7, 9-12, 14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sun (CN104236043A), referring to the English translation dated 11/25/2022, in view of Wang (CN204718056U), referring to the English translation dated 1/27/2022, Shuangjin, referring to the English translation dated 11/25/2022 (CN105371466A), and Kulkaski (US6355335B1).
Regarding claim 1, Sun teaches
an air sweeping mechanism (as shown on fig. 1), comprising: 
a mounting portion (blade clamp 30), the mounting portion being configured to be mounted on a housing of an air conditioner (mounted on base 1)
an air sweeping blade (sweeping blade 10), the air sweeping blade being connected with the mounting portion (as shown on fig. 4)
a driving rod (connecting rod 20), the driving rod being connected with the air sweeping blade (as shown on fig. 11), and a position of the driving rod being adjustably disposed (during the movement of the link 20 driving the link shaft 13) [0046], wherein the air sweeping blade and the driving rod are integrally formed (the link shaft is integrally formed with the blade body) [0011], at least part of the air sweeping blade is a flexible portion (the blade body has a flexible region), and the driving rod drives the at least part of the air sweeping blade to move (connecting rod 20 and the connecting rod shaft 13 are rotatably engaged to drive the blade to sweep) [0053]
wherein the air sweeping blade comprises a first connecting portion (fitting groove 12), the first connecting portion is connected with the driving rod (via link shaft 13)
wherein the air sweeping blade comprises a second connecting portion (portion of sweeping blade 10 connected to blade clamp 30 as shown on fig. 4), the second connecting portion is connected with the mounting portion (fig. 4), at least part, close to the second connecting portion, of the air sweeping blade is a flexible part, so that the air sweeping blade is moveably disposed relative to the mounting portion (the flexible portion 14 is flexibly bent, thereby changing the direction of the wind guide) [0046]
Sun does not teach
the first connecting portion is a flexible part
wherein the driving rod comprises: a fixing portion, the fixing portion being connected with the air sweeping blade, and a driving portion, the driving portion being connected with one end of the fixing portion, and a position of the driving portion being adjustably disposed, so as to drive the fixing portion to move; the length direction is a direction of the long side of the mounting portion
wherein the driving portion comprises: a first driving section, and a second driving section, a first end of the second driving section being connected with the first driving section, and a second end of the second driving section being connected with the fixing portion, wherein at least part of the second driving section is a flexible part
wherein the second driving section comprises: a first stretching section, a first end of the first stretching section being connected with the first driving section, and a second end of the first stretching section being connected with the fixing portion, and a second stretching section, a first end of the second stretching section being connected with the first driving section, and a second end of the second stretching section being connected with the fixing portion, wherein at least part of the first stretching section is a flexible part, and at least part of the second stretching section is a flexible part
Wang teaches
the first connecting portion is a flexible part (The blade made of PP material also has a certain elastic deformation ability under the premise of ensuring its own integrity); Wang teaches a similar blade structure with a connection portion connected to connecting rod 3) [006]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blade taught in Sun with the flexible blade taught in Wang “so that the protrusion on the blade does not break during the rotation” [006].
Shuangjin teaches
wherein the driving rod comprises: a fixing portion, the fixing portion being connected with the air sweeping blade, and a driving portion, the driving portion being connected with one end of the fixing portion, and a position of the driving portion being adjustably disposed, so as to drive the fixing portion to move; the length direction is a direction of the long side of the mounting portion (a first link 31 and second link 32, a first end of the first link 31 connected to the drive means for the second link 2 is connected to the first end portion 32 of the sweeping wind, the second end of the first link and the second link 31 is connected to the second end 32. The drive means can drive the first link 31, second link 32 drive the motion to change the swept portion of the air guide plate 2 relative angle of the mounting portion 1 [0071 lines 1-5]; wherein first link 31 and second link 32 read on the claimed driving portion and fixing portion)
wherein the driving portion comprises: a first driving section, and a second driving section, a first end of the second driving section being connected with the first driving section (a first end of the first link 31 connected to the drive means) [0071 lines 1-2], and a second end of the second driving section (flexible hinge 52) being connected with the fixing portion, wherein at least part of the second driving section is a flexible part (the second is connected via flexible hinge 52 between the second end of the first link 31 and the second end 32 of the second link. The second flexible hinge arcuately connected to the first link 31 and a second end of the second end 32 of the second link) [0072 lines 1-2]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the first link 31 and second link 32 of Shuangjin to Sun in order to “further enhance the flexibility of the power transmission” [0073 line 2 of Shuangjin].
Kulkaski teaches
wherein the second driving section comprises: a first stretching section, a first end of the first stretching section being connected with the first driving section, and a second end of the first stretching section being connected with the fixing portion, and a second stretching section, a first end of the second stretching section being connected with the first driving section, and a second end of the second stretching section being connected with the fixing portion, wherein at least part of the first stretching section is a flexible part, and at least part of the second stretching section is a flexible part (flexible hinge 80 is shown connected between two rigid plastic end members 82 and 84… the inventive flexible hinge 80 includes a thin central web layer 86 consisting of the same rigid plastic materials as end portions 82 and 84, and being formed as a single piece therewith thereby avoiding any discontinuities or breaks therebetween. Flexible plastic layers 88 and 90 are bonded on opposing sides of the rigid plastic central web portion 86. The central rigid plastic material of web portion 86 is made thin enough to be flexible; wherein flexible plastic layers 88 and 90 read on the claimed first and second stretching sections) [col. 4 lines 55-65 and fig. 5]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the flexible hinge 80 taught in Kulkaski to Sun, as modified, since “in static pull tests using 100 pounds static weight over 50% of the profile the present inventive flexible hinges using the identified preferred Olefin materials in the drag shields had no breaks or separation of the web from the rigid members” [col. 4 lines 66-67 – col. 5 lines 1-3].

Regarding claim 2, Sun, as modified, teaches the air sweeping mechanism as claimed in claim 1, 
wherein the driving rod and the air sweeping blade are integrally injection-formed (the link shaft 13 and the blade body 11 are integrally formed, that is, the integral injection molding is convenient for processing) [0045]

Regarding claim 3, Sun, as modified, teaches the air sweeping mechanism as claimed in claim 1, 
wherein the mounting portion, the air sweeping blade and the driving rod are integrally formed (the link shaft 13 and the blade body 11 are integrally formed; the mounting portion is a component of blade body 11) [0045]

Regarding claim 4, Sun as modified, does not explicitly teach the air sweeping mechanism as claimed in claim 3, 
wherein the mounting portion, the air sweeping blade and the driving rod are integrally injection-formed
However, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 298, 292 (Fed Cir. 1983). See MPEP 2113.
Absent evidence of criticality regarding the presently claimed process steps, and given that Huang meets the requirements of the claimed structure as previously described in regards to Claim 3, Huang satisfies the requirements of the present claims.

Regarding claim 6, Sun, as modified, teaches the air sweeping mechanism as claimed in claim 1, 
wherein the first connecting portion is a flexible hinge (link shaft 13 rotatably coupled to a link 20; thus, comprising a hinge structure; Wang teaches the connecting portion to be flexible as mentioned regarding claim 1) [0041]

Regarding claim 7, Sun, as modified, teaches the air sweeping mechanism as claimed in claim 1, 
wherein the first connecting portion is positioned at one end, away from the mounting portion, of the air sweeping blade; or the first connecting portion is positioned in a middle of the air sweeping blade (as shown on fig. 11, the mounting portions and connecting portions are opposite sides of the sweeping blade 10)

Regarding claim 9, Sun, as modified, teaches the air sweeping mechanism as claimed in claim 8, 
wherein at least part, close to the second connecting portion, of the air sweeping blade is a flexible hinge (the flexible portion 14 is flexibly bent, thereby changing the direction of the wind guide; therefore, comprising a hinge structure) [0046]

Regarding claim 10, Sun, as modified, teaches The air sweeping mechanism as claimed in claim 1, 
at least part of the fixing portion being extended along a length direction of the mounting portion (as shown on fig. 5 of Shiangjin, second link 32 is an extension of swept portion 2 via third flexible hinge 53)

Regarding claim 11, Sun as modified, teaches the air sweeping mechanism as claimed in claim 10,
the first driving section being provided with a passing hole, the passing hole being configured to be connected with a rotation shaft of a driving motor (a first end of the first link 31 connected to the drive means; as shown on fig. 4, the first end contains a hole for connection to the drive means) [0071 lines 1-2 of Shuangjin]

Regarding claim 12, Sun, as modified, teaches the air sweeping mechanism as claimed in claim 11, 
wherein the second driving section is a flexible hinge (flexible hinge 52 of Shuangjin)

Regarding claim 14, Sun, as modified, teaches the air sweeping mechanism as claimed in claim 1, 
wherein the second end of the first stretching section and the second end of the second stretching section are spaced from each other, and an avoidance cavity is formed between the first stretching section, the second stretching section, the fixing portion and the first driving section (as shown on fig. 5 of Kulkaski, flexible plastic layers 88 and 90 are separated by the thin central web layer 86, thus forming an avoidance cavity the stretching sections, the fixing portion and first driving section)

	Regarding claim 16, Sun, as modified, teaches 
an air conditioner, comprising an air sweeping mechanism, wherein the air sweeping mechanism is the air sweeping mechanism as claimed in claim 1 (As shown in FIG. 1, the present invention also provides an air conditioner including a base 1 on which the above-described wind sweeping mechanism is disposed) [0055]

Regarding claim 17, Sun, as modified, teaches the air conditioner as claimed in claim 16, 
wherein the driving rod and the air sweeping blade are integrally injection-formed (the link shaft 13 and the blade body 11 are integrally formed, that is, the integral injection molding is convenient for processing) [0045]

Regarding claim 18, Sun, as modified, teaches the air conditioner as claimed in claim 16, 
wherein the mounting portion, the air sweeping blade and the driving rod are integrally formed (the link shaft 13 and the blade body 11 are integrally formed; the mounting portion is a component of blade body 11) [0045]

Regarding claim 19, Sun, as modified, does not explicitly teach the air conditioner as claimed in claim 18, 
wherein the mounting portion, the air sweeping blade and the driving rod are integrally injection-formed
However, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 298, 292 (Fed Cir. 1983). See MPEP 2113.
Absent evidence of criticality regarding the presently claimed process steps, and given that Huang meets the requirements of the claimed structure as previously described in regards to Claim 3, Huang satisfies the requirements of the present claims.

	Regarding claim 20, Sun ,as modified, teaches the air conditioner as claimed in claim 16, 
wherein the air sweeping blade comprises a first connecting portion (fitting groove 12), the first connecting portion is connected with the driving rod (via link shaft 13), and the first connecting portion is a flexible portion (The blade made of PP material also has a certain elastic deformation ability under the premise of ensuring its own integrity) [of Wang]

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sun (CN104236043A), referring to the English translation dated 11/25/2022, in view of Wang (CN204718056U), referring to the English translation dated 1/27/2022, Shuangjin, referring to the English translation dated 11/25/2022 (CN105371466A), and Kulkaski (US6355335B1), in further view of McCabe (US2002175305A1).
Regarding claim 15, Sun, as modified, does not teach the air sweeping mechanism as claimed in claim 1, 
wherein the rotation shaft of the driving motor is clockwise and counterclockwise rotated, wherein, a clockwise angle and a counterclockwise angle are less than or equal to 90 degrees
McCabe teaches
wherein the rotation shaft of the driving motor is clockwise and counterclockwise rotated, wherein, a clockwise angle and a counterclockwise angle are less than or equal to 90 degrees (the motor has a shaft which can rotate at least 180 degrees when the motor is operated; and said shaft is connected to said lever means to move said lever means in response to movement of said motor shaft; therefore, from a center point between the two fully rotated positions, the motor rotates the shaft 90 degrees in a clockwise direction and 90 degrees in a counter-clockwise direction) [0014 lines 1-4]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the motor taught in McCabe to Sun, as modified, since “180 degree travel allows us to use a smaller motor and it gives us more power for the same size damper” [0033 lines 4-5 of McCabe].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRETT P MALLON whose telephone number is (571)272-4749. The examiner can normally be reached Monday-Thursday from 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDELMIRA BOSQUES can be reached on (571)270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRETT PETERSON MALLON/Examiner, Art Unit 3762                                                                                                                                                                                                        

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762